Citation Nr: 0713306	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2007.

Pursuant to a January 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

The service-connected PTSD is not shown to be productive of a 
disability picture greater than occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
January 2006 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Further, the veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed January 
2006 rating decision, in which service connection for his 
PTSD was granted.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability evaluation is warranted for 
PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 10 
percent evaluation in January 2006.  In June 2006, the RO 
increased the evaluation of the PTSD to 50 percent, effective 
August 10, 2005, the date of the original claim.  This 
evaluation has remained in effect since that time.  Since the 
increase during the appeal did not constitute a full grant of 
the benefit sought, the veteran's claim for an increased 
evaluation for the PTSD remains on appeal.  See AB v. Brown, 
6 Vet.App. 35, 39 (1993). 

During an October 2005 VA PTSD examination, the veteran 
reported that he was in the in the Infantry, 29th Division, 
heavy weapons unit during World War II (WWII).  He reported 
being involved in D-Day.  He stated that he almost drowned as 
he got out of his boat.  He described facing artillery shell 
barrages.  He reported his unit was pinned on the beach by 
artillery, mortar, and machine gun fire for seven hours.  
Later on, he reported his unit was attacked by enemy tanks.  
He reported that he was wounded in the shoulder and had to be 
"medevaced" to a hospital in Cardiff in Wales, where he spent 
a few months.  He did not report any personal stressors.

He denied having any psychiatric treatment in the past.  He 
denied having a history of suicidal behavior or violence.  He 
reported such PTSD symptoms as nightmares and bad dreams, 
hypervigilance, and easy startle reflex.  He had these 
symptoms off and on for many years.  He reported that he used 
to work as an auto mechanic.  He was generally able to do his 
job, although he had some difficulty manipulating parts due 
to the injury to his right hand.  He got along with his co-
workers.  He was married from 1949 to 2002 when his wife 
passed away.  He had two children whom he had a very good 
relationship with.  He lived alone, but his children lived 
nearby.  He had two brothers and sisters that he kept in 
touch with and they got together on Fridays to play cards.

On examination his mood was neutral and his affect was 
appropriate.  Speech, thought process, and thought content 
were normal and he displayed no appreciable problems.  He had 
no suicidal or homicidal ideation.  He was oriented to 
person, place, and time.  Insight, judgment, and impulse 
control were fair.  He denied any recent stressful life 
events.  He spent most of his time at home doing chores 
around the house.  He made lunches for his daughter, son, and 
neighbor.  He had dinners with his daughter.  He was able to 
accomplish his activities of daily living (ADLs).

He was diagnosed with PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 65.  The examiner opined that 
the veteran had mild to moderate symptoms of PTSD.  The 
examiner commented that he appeared to have a supportive 
social network and that he was competent.  The examiner 
further opined that the veteran's psychiatric problems did 
not prevent him from getting employment.

During a May 2006 VA examination, the veteran reported that 
his PTSD symptoms were becoming worse.  He complained that he 
was becoming more isolated and extremely anxious.  He avoided 
military type functions, situations or discussions and 
recently refused to join the Veterans of Foreign Wars (VFW).  
He also avoided most people except for family members, and 
generally they played more of a care-taking type role.  He 
had difficulty expressing any kind of emotion.  He was often 
irritable and had a lot of difficulty falling and staying 
asleep.  He was depressed and anxious when he was alone.  The 
veteran was a widower; but, his children were alive and 
active in their support of him.  Generally social 
relationships involved family members, more in care giving 
role.  

On examination, there was no impairment of thought process or 
communication.  The veteran did not have delusions or 
hallucinations, nor was there any history of such.  He made 
appropriate eye contact when talking about general and other 
medical issues.  However, he had difficulty with eye contact 
when discussing military experiences.  His ability to 
maintain personal hygiene was good, but he needed help when 
his carpal tunnel pain became too intense.  He was oriented 
to person, place, and time.  Short and long term memory were 
very good.  He had no obsessive or ritualistic behaviors, nor 
was there any history of such behaviors.  Rate and flow of 
speech was somewhat depressed, but they were logical and the 
content was easy to follow.  The veteran did not exhibit 
signs of having panic attacks.  He appeared somewhat 
depressed and slightly anxious, which increased when he was 
alone.  Impulse control was fair.  He had severe sleep 
impairment.

The veteran's diagnosed PTSD was confirmed.  The examiner 
opined that he met the criteria for severe PTSD based on his 
military experiences during WWII.  These experiences included 
being shot at and shooting people.  He reported witnessing 
many of his friends and fellow soldiers die and as a result 
had a severe amount of survivor's guilt.  After the war, he 
became a "workaholic" which helped him suppress his 
memories of these events.  The examiner noted that during the 
interview the veteran had difficulty relaying information 
about these events and preferred to not talk about these 
issues.

The examiner also noted that the veteran had intense 
psychological distress when exposed to external cues that 
resembled the traumatic events.  He avoided thoughts, 
feelings, and conversations associated with these traumatic 
events.  The examiner commented that the duration of these 
PTSD symptoms was ongoing and were more noticeable since the 
veteran's retirement.  The examiner stated these symptoms 
caused severe distress on his social impairment, occupational 
impairment, and other areas of functioning and well-being.  
The veteran was assigned a GAF score of 51.

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given a careful review of the 
evidentiary record, the Board finds during the course of the 
appeal, the service-connected PTSD demonstrated a level of 
disablement no greater than that of occupational and social 
impairment, with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships as contemplated by the already assigned 
50 percent evaluation under Diagnostic Code 9411.  See 38 
C.F.R. § 4.130.

The Board has considered the possibility of a higher rating; 
however, the veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus an evaluation in excess of 50 percent is not 
warranted.  

In this regard, the Board notes that in the most recent 
examination, despite opining that the veteran's PTSD was 
severe, the examiner assigned a GAF score of 51, which is 
indicative of moderate PTSD.  While the veteran's GAF score 
is not dispositive, it certainly can be considered along with 
the other evidence of record in determining degree of 
impairment.  See 38 C.F.R. §§ 4.126 (2005) (A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment). 

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
January 2007 Board Hearing testimony.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to degree of impairment.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the evidence of record is not sufficient to justify 
the assignment of an evaluation in excess of 50 percent for 
the service-connected PTSD.  Therefore, this veteran's claim 
for increase must be denied.


ORDER

An increased, initial evaluation in excess of 50 percent for 
the service-connected PTSD is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


